DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 08/19/2022. Claims 1-18 were pending. Claims 1, 6, 18 were amended.

Response to Arguments
3.	Regarding to previous ground of rejection under 35 U.S.C 112(a) with respect to claim 18, the applicants stated:
	“Nonetheless, applicant has amended the claims without acquiescing to the rejection, and while reserving the right to prosecute the original (or similar) claims in the future. The amended claims include the claim element that channel inner wall materials are made chemically inert to avoid radical adsorption and further recombination to cause radical extinction. Support for the amendment can be found, for example, on p. 12, 1. 31 of the PCT application as filed. In the context of determining the Wobbe Index of a gas blend (as described on p. 12, 11. 23-32 of the PCT application as filed), the Applicant submits that the present specification provides adequate written description for "chemically inert". The channel inner wall materials may be made chemically inert by, e.g., adding an additional layer to the channel inner wall materials (although the channel inner wall materials themselves may be made by means of an etching process).”
	The examiner disagree.  The amended claim 18 recited “wherein the channel inner wall materials are made chemically inert to avoid radical adsorption and further recombination to cause radical extinction”.  The examiner interprets the term “chemical inert” means a substance that is NOT chemically reactive. It is well known in the art that only noble gases (i.e. Helium, Neon, Argon, Krypton Xenon and Radon) are considered as “chemically inert” (See evidence via https://en.wikipedia.org/wiki/Chemically_inert ). The applicant’s channel inner wall material is NOT a noble gas listed above. Therefore, the applicant’s channel wall material is NOT chemically inert material. In fact, in the Specification, the applicants disclose the inner wall material was created by etching process of the substrate. During the etching process, a chemical reaction must take place between the etchant and the substrate to remove undesired material of the substrate. In addition, the phrase “further recombination to cause radical extinction” as recited in claim 18 implies a chemical reaction take place (See evidence reference Jurgen Troe, “Atom and Radical Recombination Reactions”, Annu. Rev. Phys. Chem. 1978, 29; pages 223-250.)  If the chemical reaction takes place with the material, then the material is NOT chemically inert.  Therefore, the examiner does not understand how it is possible for a material that subjected to an etching process, wherein a chemical reaction take places, can be considered as “chemically inert” as recited in claim 18.  
	Regarding to previous ground of rejection under 35 U.S.C 112(b) with respect to claim 6, the applicant’s amendment by reciting “buried oxide (BOX)” along with the remark were sufficient to overcome the examiner’s previous 35 U.S.C 112(b) with respect to claim 6.
	Regarding to previous ground of rejection under 35 U.S.C 112(b) with respect to claims 8 and 12, the applicants stated:
	“Regarding the expression "low pressure chemical vapor deposition" (LPCVD) in claims 8 and 12, the Applicant submits that this expression is a well-known expression in the field. Low pressure chemical vapor deposition (LPCVD) is a chemical vapor deposition technology that uses heat to initiate a reaction of a precursor gas on the solid substrate. This reaction at the surface is what forms the solid phase material. "Low pressure" (LP) is used to decrease any unwanted gas phase reactions, and also increases the uniformity across the substrate. Therefore, the Applicant submits that the expression LPCVD is clear to one of ordinary skill in the art, even though a specific pressure range is not defined. For further information, please also see: https://lnf-wiki. eecs.umich.edu/wiki/Low_pressure_chemical_vapor_deposition#:~:text=Low%20pres    sure%20chemical%20vapor%20deposition%20(LPCVD)%20is%20a%20chemical%20vapo r,forms%20the%20solid%20phase%20material. 
LPCVD differs from atomic layer deposition, plasma enhanced chemical vapor deposition etc. and the skilled person will immediately understand which machines to use. The same holds for the expression "low-stress silicon rich silicon nitride" in claim 13. In the field this expression is commonly known as, and abbreviated as, "SiRN". Therefore, the Applicant submits that the expression "low-stress silicon rich silicon nitride" is clear to the person skilled in the art, even though a specific stress range is not defined.”
The applicant’s argument is persuasive. Thus, the examiner withdrawn the previous ground of rejection with respect to claims 8 and 12 for the phrase “low pressure chemical vapor deposition”.
Regarding to previous ground of rejection under 35 U.S.C 112(b) with respect to claim 13, the applicants stated:
“The Applicant further submits that "low-stress" refers to a known quality indicator in the field of wafers, indicating it will etch slower in hot phosphoric acid Silicon nitride - LNF Wiki (umich.edu). See, for example, this advertisement: Super Low Stress Silicon Nitride Wafers up to 4 micron thick (universitywafer.com), silicon-rich silicon nitride is described in this paper from '96 JVS_14_2879.pdf (utwente.nl) - the meaning of "low- stress" is therefore also well understood in the art.”
The applicant’s argument is persuasive. Thus, the examiner withdrawn the previous ground of rejection with respect to claim 13.

Regarding to previous ground of rejection under 35 U.S.C 112(b), the applicants stated “Applicant further notes, that as described above, the term “chemically inert” is clear within the context of the claims.”  
The examiner disagrees.  The examiner interprets the term “chemical inert” means a substance that is NOT chemically reactive. It is well known in the art that only noble gases (i.e. Helium, Neon, Argon, Krypton Xenon and Radon) are considered as “chemically inert” (See evidence via https://en.wikipedia.org/wiki/Chemically_inert ). The applicant’s channel inner wall material comprises of a solid material and is NOT a noble gas listed above. Therefore, the applicant’s channel wall material is NOT chemically inert material.  In addition, the phrase “further recombination to cause radical extinction” as recited in claim 18 implies a chemical reaction take place (See evidence reference Jurgen Troe, “Atom and Radical Recombination Reactions”, Annu. Rev. Phys. Chem. 1978, 29: pages 223-250.)  If the chemical reaction takes place with the material, then the material is NOT chemically inert.

Regarding to previous ground of rejection under 35 U.S.C 102, the applicants stated:
“Nonetheless, applicant has amended the claims without acquiescing to the rejection, and while reserving the right to prosecute the original (or similar) claims in the future. The amended claims include the element of providing walls of the channel with sidewall heating. Support for the amendment can be found, for example, on e.g. p. 2, 11. 28-29 of the PCT application as filed. Applicant submits that neither Fuertsch nor Wuertz teach or suggest this element of the claims. 
Accordingly, applicant submit that the claims are not anticipated by the cited references because neither Fuertsch nor Wuertz teach or suggest all of the elements of the claims as required for rejection under 35 U.S.C. 102. Thus, the rejection should be withdrawn.”

The applicant’s amendment along with the remark were sufficient to overcome the examiner previous ground of rejection under 35 U.S.C. 102.  
The applicant’s amendment along with the remark were sufficient to overcome the examiner previous ground of rejection under 35 U.S.C 103.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “inner wall material are made chemical inert” to some specific chemical composition, does not reasonably provide enablement for chemically inert to ALL chemical composition.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  In claim 18, the applicants recited “wherein the channel inner wall material are made chemically inert to avoid radical adsorption and further recombination to cause radical extinction” (emphasis added).  The examiner interprets the term “chemical inert” means a substance that is NOT chemically reactive.  It is well known in the art that only noble gases (i.e. Helium, Neon, Argon, Krypton Xenon and Radon) are considered as “chemically inert” (See evidence via https://en.wikipedia.org/wiki/Chemically_inert ).  The applicant’s channel inner wall material is NOT a noble gas listed above.  Therefore, the applicant’s channel wall material is NOT chemically inert material.  In fact, in the Specification, the applicants disclose the inner wall material was created by etching process of the substrate.  During the etching process, a chemical reaction must take place between the etchant and the substrate to remove undesired material of the substrate.  In addition, the phrase “further recombination to cause radical extinction” as recited in claim 18 implies a chemical reaction take place (See evidence reference Jurgen Troe, “Atom and Radical Recombination Reactions”, Annu. Rev. Phys. Chem. 1978, 29: pages 223-250.).  Therefore, the examiner does not understand how it is possible for a material that subjected to an etching process, wherein a chemical reaction take places (i.e. further recombination to cause radical extinction) can be considered as “chemically inert” as recited in claim 18.  

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “chemically inert” in claim 18 is used by the claim to mean “to avoid radical adsorption and further recombination to cause radical extinction,” while the accepted meaning is “a substance/material that is NOT chemically reactive.” The term is indefinite because the specification does not clearly redefine the term.
In claim 18, the limitation “channel inner wall materials are made chemically inert to avoid radical adsorption and further recombination to cause radical extinction” is indefinite because it is contradicted with the definition of the term “chemically inert”.  The examiner interprets the term “chemical inert” means a substance that is NOT chemically reactive.  It is well known in the art that only noble gases (i.e. Helium, Neon, Argon, Krypton Xenon and Radon) are considered as “chemically inert” (See evidence via https://en.wikipedia.org/wiki/Chemically_inert ).  The applicant’s channel inner wall material is NOT a noble gas listed above.  Therefore, the applicant’s channel wall material is NOT chemically inert material.  In fact, in the Specification, the applicants disclose the inner wall material was created by etching process of the substrate.  During the etching process, a chemical reaction must take place between the etchant and the substrate to remove undesired material of the substrate.  In addition, the phrase “further recombination to cause radical extinction” as recited in claim 18 implies a chemical reaction take place (See evidence reference Jurgen Troe, “Atom and Radical Recombination Reactions”, Annu. Rev. Phys. Chem. 1978, 29: pages 223-250.).  Therefore, the examiner does not understand how it is possible for a material that subjected to an etching process, wherein a chemical reaction takes place can be considered as “chemically inert” as recited in claim 18.

Allowable Subject Matter
9.	Claims 1-17 are allowed.
10.	The following is a statement of reasons for the indication of allowable subject matter:  The cited prior arts fail to disclose or suggest  forming an enclosed channel by providing a layer of material in said cavity and enclosing said cavity; and providing walls of the channel with sidewall heating in combination with all other limitations in the claims.

Conclusion

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713